Citation Nr: 1613569	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-12 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and adjustment disorder.

 2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance or by reason of being housebound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Waco, Texas.

During the pendency of the appeal, the RO separately denied a claim of service connection for adjustment disorder with depression, nightmares, and sleep disturbance.  See March 2010 rating decision.  While the Veteran did not specifically appeal this denial, the matters of service connection for diagnosed psychiatric disabilities other than PTSD are part and parcel of his original claim of service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record, i.e., that matters of service connection for diagnosed psychiatric disabilities other than PTSD are part and parcel of a service connection for PTSD claim.  Accordingly, the Board has expanded the issue as indicated on the title page.  

The Veteran withdrew his request for a Board hearing in April 2010; consequently, there remain no outstanding hearing requests. 

In September 2013, the Board remanded the claims for further development and adjudication.  Unfortunately, further remand is necessary.  The appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, MDD, and adjustment disorder.  Consideration of the TDIU and SMP based on aid and attendance or by reason of being housebound are deferred since the claim for service connection is being remanded for further development and adjudication.  The outcome of this claim may impact the TDIU and SMP issue.

The appellate record appears incomplete.  Specifically, reference is made to VA treatment records dated in 2012 and 2013 by the November 2013 VA examiner.  The last VA outpatient treatment records associated with the claims file and/or virtual record are dated in July 2009.  Any missing and/or ongoing VA medical treatment records are pertinent to the issues on appeal and must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

As noted in the Introduction, the matter was remanded by the Board in September 2013 for further development, to include affording the Veteran a VA examination.  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).
The Veteran was afforded a VA examination in November 2013; however, it was inadequate.  Notably, the examiner's statement, "[w]hile a prior primary diagnosis of PTSD cannot be definitely rule out, [V]eteran does not currently meet minimum DSM-IV criteria for PTSD," is insufficient for determining whether prior diagnoses of PTSD in the record were due to service.  In addition, while the examiner opined the Veteran's MDD was less likely to be caused by the Veteran's fear or threat of hostile military or terrorist activity, he failed to provide an opinion as to whether any currently diagnosed MDD and/or generalized anxiety was related to the complaints of anxiety and depression documented in service.  Such failures render the opinion inadequate.  Id.     


The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed disabilities, to include those dated from July 2009 to the present.  

2.  If available to provide still further comment, obtain an addendum opinion from the examiner who rendered the November 2013 VA opinion.  Otherwise the opinion must be rendered by someone with the necessary qualifications or competence to comment.  Explanatory rationale must be provided, regardless, citing to specific evidence in the file supporting conclusions.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  Merely saying he/she cannot respond will not suffice.  To wit: 

a. the examiner must comment on the likelihood (very likely, as likely as not, or unlikely) that diagnoses of PTSD noted in VA outpatient treatment records are directly related to any event, injury, or disease during his military service, to include being harassed by his Staff Sergeant, the threat of engaging in arms fire, and being under surveillance by hostile forces while performing his duties as a missile crewman and test station operator in Germany from August 1965 to February 1968.  The examiner is informed that it is not enough merely to conclude the Veteran does not have PTSD, even if not diagnosed during this current or prior evaluation. The Veteran only instead needs to show he has had the claimed condition at some point since the filing of his claim or contemporaneous thereto, even if now resolved.  

b. the examiner must comment on the likelihood (very likely, as likely as not, or unlikely) that any other current acquired psychiatric disorder(s), to include MDD and adjustment disorder, is/are causally related to the Veteran's active duty service, to include complaints of anxiety and depression during service in June 1965?

** In answering these questions, the examiner is informed that the Veteran is competent to report certain events having occurred during his service and is equally competent to report on symptoms experienced and treatment provided both during and since his service because this is based on his firsthand knowledge.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims, in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




